Name: Commission Regulation (EC) No 464/94 of 1 March 1994 adopting interim protective measures on applications for STM licences in the beef and veal sector for trade with Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 3 . 94 Official Journal of the European Communities No L 58/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 464/94 of 1 March 1994 adopting interim protective measures on applications for STM licences in the beef and veal sector for trade with Spain the bovine species, other than purebred breeding animals and animals for bullfights, in response to applications submitted from 11 January 1994 onwards ; whereas provi ­ sion should be made to allow the reintroduction of appli ­ cations for the second two-month period of 1994, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1112/93 of 6 May 1993 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as constituted on 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 3810/91 and (EEC) No 3829/92 ('), as last amended by Regulation (EC) No 3437/93 (2), set a indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued in March and April 1994 ; Whereas Commission Regulation (EC) No 46/94 (3) suspended the issuing of STM licences for live animals of HAS ADOPTED THIS REGULATION : Article 1 Applications for STM licences for live animals of the bovine species, other than purebred breeding animals and animals for bullfights, may be reintroduced from 2 March 1994 onwards. Article 2 This Regulation shall enter into force on 2 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 113, 7. 5. 1993, p . 10 . (2) OJ No L 314, 16. 12. 1993, p. 15. 0 OJ No L 8, 12. 1 . 1994, p . 12.